Matter of Chynarose H. (Keona O.) (2022 NY Slip Op 02696)





Matter of Chynarose H. (Keona O.)


2022 NY Slip Op 02696


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


333 CAF 20-00894

[*1]IN THE MATTER OF CHYNAROSE H. AND ANYLA H. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; KEONA O., RESPONDENT-APPELLANT, AND BASHAR H., RESPONDENT.


EVELYNE A. O'SULLIVAN, EAST AMHERST, FOR RESPONDENT-APPELLANT.
REBECCA HOFFMAN, BUFFALO, FOR PETITIONER-RESPONDENT.
DAVID C. SCHOPP, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (RUSSELL E. FOX OF COUNSEL), ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered June 30, 2020 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, determined that respondents derivatively severely abused the subject children. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court